Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

	The election of species filed July 11, 2022, is acknowledged and has been entered.   Applicant has elected chemotherapy and an antibody that binds to the peptide of SEQ ID NO:1.  The species of surgery has been rejoined.

	Claims 1-7 are pending and are under examination.

Information Disclosure Statement
	The information disclosure statement has been considered. 

35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon (product of nature), or an abstract idea) without significantly more. The claims are directed to a judicial exception (law of nature or abstract idea), specifically, the claims are drawn to diagnostic methods where the correlation between an equal or higher level of TK1 in a sample after chemotherapy than the level of TK1 before treatment identifies subjects as having a high risk of cancer relapse. Furthermore, the claims do not integrate said judicial exception in to practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a law of nature or abstract idea, specifically, the claims are drawn to diagnostic methods where the correlation between an equal or higher level of TK1 in a sample after chemotherapy than the level of TK1 before treatment identifies subjects as having a high risk of cancer relapse.	
With respect to prong two of Step 2A, the claims do not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite that an adjuvant treatment is selected that does not integrate the judicial exception into a practical application because the selection can merely be a mental step and there is no specific treatment selected. Therefore, this step does not integrate the law of nature or abstract idea into a practical application.
With respect to Step 2B, the limitation that an adjuvant treatment is selected does not recite additional elements that amount to significantly more than the judicial exception because the selection can merely be a mental step. Then with respect to dependent claims they limit the antibody used, or the sample used, but these limitations do not amount to significantly more these limitations merely append well-understood, routine, conventional activities previously known to the art at a high level of generality, to the judicial exception.
Accordingly the answer to the Step 2B analysis is “No,” and therefore the claims are not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-7 are rejected under 35 U.S.C. 103(a) as obvious over O’Neill et al (JNCI, 84(23):1825-1828, 1992, IDS), He et al (Int. J. Bio. Mark., 15(2):139-146, 2000, IDS), Zhang et al (CDP, 25(1):8-15, 2001, IDS) and Broet et al (JCO, 19:11, abstract only, 2001).
O’Neill et al teach that serum thymidine kinase 1 can be used as a marker to predict breast cancer recurrence as serum TK levels rise in breast cancer patients with disease recurrence after treatment (see entire document e.g., abstract and page 1826, middle column).  O’Neill et al further teach monitoring serum TK levels twice a month for the first 6 months following treatment and that rising TK levels correlate with disease progression (see page 1826, middle column).  Accordingly, O’Neill et al teach methods of monitoring serum TK1 levels before and after treatment which predicts a high risk of cancer recurrence when TK1 levels rise following treatment.
He et al teach methods that comprise: (i) contacting an antibody that binds specifically to a thymidine kinase 1 (TK1) protein with a blood serum sample from breast cancer subjects; 
determining the amount of antibody binding to the TK1 protein and/or to a TK1 protein complex in the blood serum sample, to obtain a reference amount of antibody binding; 
contacting the antibody that binds specifically to the thymidine kinase 1 (TK1) protein with a blood serum sample from breast cancer subjects after undergoing the treatment for cancer; 
determining the amount of antibody binding to the TK1 protein and/or the TK1 protein complex in the blood serum sample after undergoing the treatment for cancer to obtain a post-treatment amount of antibody binding; 
comparing the post-treatment amount of antibody binding to the reference amount of antibody binding (see e.g., abstract, page 141-143 and Table 3).
He et al further teach that the level of TK1 in subjects with postoperative lymph node metastases (i.e. subjects with recurrent tumors) as compared to the TK1 level in postoperative tumor free subjects is greater than 1, i.e., the level has increased (see Table 3).  He et al further teach determining TK1 levels in breast cancer patients before surgery (see Table 3) and determining a post-treatment TK1 level one to six months following the treatment for cancer (see page 140, left column).  Finally, He et al teach using a TK1 antibody that binds specifically to a C-terminal portion of the TK1 protein, wherein the C-terminal TK1 portion used to raise the antibody has the same amino acid sequence as the instant SEQ ID NO: 1 (see page 140, left column) and that their methods determine the amount of antibody binding by measuring the amount of antibody binding to TK1 in an ECL dot blot immunoassay (see page 140, right column and page 141, left column).   
Zhang et al teach a thymidine kinase 1 immunoassay that was used to monitor TK1 levels in serum samples of breast cancer patients (see abstract).  Zhang et al teach that “Previous studies demonstrated that TK levels in serum from breast cancer patients are elevated markedly as compared to serum TK levels in control patients and correlate directly with the stage of the disease. Serum from patients with primary breast tumors had significantly elevated TK levels as compared to serum from control patients. TK levels in patients with advanced disease were elevated significantly as compared to TK levels in patients with primary breast tumors. Also, serum TK levels taken from patients who had a "suspicious lump" diagnosed subsequently as breast cancer were elevated significantly. In other studies, serum TK levels in breast cancer patients who received therapy and were considered disease-free rose concurrently with disease recurrence. Further research confirmed that the TK1 isozyme was responsible for elevations in TK. The level of TK1 in the primary breast tumor was shown also to correlate directly with tumor recurrence: Those tumors with high TK1 levels were most likely to show recurrence.”
Broet et al teach that in patients with operable breast cancer that high TK levels were related to shorter disease specific survival, local recurrence-free interval and distant-relapse-free interval. Broet et al teach that adjuvant chemotherapy was more efficacious in patients with high TK levels.
Thus, in view of these references, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the prior art recognized that breast cancer recurrence can be predicted by monitoring levels of TK1 in breast cancer patients over their course of treatment and follow-up and because He et al recognized that antibodies could be used to monitor levels of TK1 protein in the serum of patients and that the ratio of TK1 levels in subjects with postoperative lymph node metastases to the TK1 levels in a population of postoperative tumor free subjects is greater than 1, while Broet et al discloses selecting adjuvant chemotherapy as more efficacious in patients with high TK levels.  Accordingly, based on the art established correlations that TK1 levels rise with cancer recurrence and that TK1 levels are higher in patients with metastases as compared to tumor free patients following treatment, one of skill in the art would have logically concluded that postoperatively measuring serum levels of TK1 in breast cancer patients using the antibody of He et al and comparing the level to a reference amount of TK1 in the serum of that patient before treatment or shortly after treatment could be used to predict an increased likelihood of breast cancer relapse when the ratio of the post-treatment amount of antibody binding to the reference amount of antibody binding was greater than one and that this recurrence would need treatment so they would select adjuvant chemotherapy as more efficacious in patients with high TK levels as suggested by Broet et al .  
In this case, based on the teachings of He et al, Zhang et al, O’Neill et al and Broet et al one of skill in the art would have been motivated to look at TK1 levels in the serum of subjects both pre and post treatment using the antibodies of He et al in order to monitor patients for cancer recurrence.  Furthermore, one of skill the art would have been motivated to use the antibodies of He et al or Zhang et al to look at serum TK1 levels since the methods of O'Neill required the use of radioactivity (see page 1826, right column) while the antibody dot blotting techniques of He et al and the immunoassay of Zhang et al do not, so one would not determine the enzyme activity level of TK1 in the samples.  Additionally, the dot blot methods or ELISA methods can rapidly and reliably screen many samples for TK1 levels.   Accordingly, based on the knowledge in the art regarding using TK1 as a cancer marker and a marker for cancer recurrence, it is submitted that one of skill in the art would have found it obvious to use the TK1 antibody of He et al to determine and to compare TK1 levels from the serum of patients over time and if a post-treatment level was increased over an earlier level one of skill in the art would have found it obvious to mentally predict that such an increased level indicated an increased likelihood of cancer recurrence in the patient and mentally select adjuvant treatments for such high risk patients.  
This is the case in part because O’Neill et al, Zhang et al and He at al teach that thymidine kinase is a known tumor marker and that the amount of TK1 increases in rapidly proliferating cancer cells and in the serum of cancer patients with rapidly proliferating cancers (see O’Neill page 1826, Zhang et al page 14 and He page 139), so it is apparent that one of skill in the art would have predictably expected that a higher post-treatment amount of TK1 as compared to an earlier amount would predict an increased likelihood of cancer relapse (or active recurrence) since the higher amount would indicate that there are likely more rapidly proliferating cells in the patient.  However, if the treatment was effective at eliminating the rapidly proliferating cells in the patient, the levels of TK1 in the serum would remain low as evidenced by the teachings of He et al, Zhang et al and O’Neill et al.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396. (see e.g., abstract, page 141-143 and Table 142).
In this case, based on the knowledge in the art with respect to TK1 as a tumor marker and marker of tumor recurrence along with the teachings of He et al that TK1 levels fall postoperatively in tumor free patients, while postoperative patients with tumor metastases have raised levels of TK1, it is submitted that one of skill in the art using ordinary creativity and inferences would have arrived at methods encompassed by the claims which predict an increased likelihood of cancer relapse if the ratio of the post-treatment amount of antibody binding to the reference amount of antibody binding is greater than one using common sense and basic scientific training and then select adjuvant treatments for such patients as necessary.  Notably, doctors and clinicians treat patients and are motivated to provide optimal care, so when they have evidence that the cancer is likely recurring, they would be motivated to select adjuvant treatments to optimally treat their patient.  As evidenced by Table 3 in He et al, the ratio of TK1 levels in patients with metastases to postoperative tumor-free patients is almost 10, and one of skill in the art would recognize that these results predictably establish that higher levels of TK1 correlate with tumor recurrence such that when TK1 levels in a patient increase following treatment or reach levels higher than before treatment one would predict an increased likelihood of cancer relapse in that patient and would mentally select adjuvant treatments.
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. lnterdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Given that the prior art recognized TK1 as a tumor marker that could also predict tumor recurrence and the prior art recognized obtaining serum TK1 levels with antibodies encompassed by the claims in patients before and after treatment and obtaining serum TK levels up to twice monthly for 6 months after starting treatment, it would be routine for one of ordinary skill in the art to monitor and compare serum TK1 levels in patients over their course of treatment and during their follow-up visits in order to predict a likelihood of cancer recurrence in a patient that had been treated with chemotherapy or surgery and then select adjuvant treatments as needed and as claimed.  Notably, He et al in further suggest using serum TK1 levels in methods of “monitoring and predicating the efficacy of therapy in breast cancer patients” (see page 145, right column) and that TK1 antibodies are useful for monitoring the efficacy of treatment (see page 144, right column).  Accordingly, based on the findings of He et al that TK1 levels are higher in patients with metastases as compared to postoperative tumor-free patients and the findings of O’Neill that TK1 can be used to predict cancer recurrence, one of skill in the art would have had an advantage and a reasonable expectation of success in monitoring serum levels of TK1 protein and/or TK1 protein complexes with an antibody that binds to a peptide of SEQ ID NO:1 in breast cancer patients before treatment and after treatment within one to six months following treatment, including at about three months following treatment with an antibody that binds to TK1 to predict an increased likelihood of cancer relapse wherein an adjuvant treatment is selected for high risk patients as claimed.
Once again as TK1 levels were known to increase in breast cancer and the levels was known to decrease in disease free patients, one of ordinary skill would recognize that monitoring the level after treatment could be used to indicate a likelihood of recurrence as the level should stay low in disease free patients who would not need an adjuvant treatment, but those patients with a higher level of TK1 would need an adjuvant treatment selected.  Therefore, one of skill in the art would have recognized using the knowledge of the references and their common sense that if the level was greater after treatment than a level before treatment or during the treatment that this would predict a likelihood of recurrence and necessitate the selection of an adjuvant treatment.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 US Patent 10,551,385.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-5 of the patent recite:

1. A method of determining a likelihood of a future solid tumor cancer relapse in a human subject who has completed solid tumor cancer surgery, solid tumor cancer radiotherapy treatment and/or solid tumor cancer chemotherapy treatment and in whom a solid tumor cancer relapse has not been detected, wherein the solid tumor cancer is breast cancer or gastric cancer, the method comprising:
(i) contacting an antibody that binds specifically to a serum form of thymidine kinase 1 (STK1) protein with a blood serum sample taken from the subject within one to six months after completing the surgery, the radiotherapy treatment and/or the chemotherapy treatment, and before any breast cancer or gastric cancer solid tumor cancer relapse has been detected, wherein said subject had no detectable cancer tumor when the blood serum sample was taken;
(ii) determining an amount of antibody binding to the STK1 protein in the blood serum sample;
(iii) correlating said amount of antibody binding to the STK1 protein to a concentration of STK1 protein in the blood serum sample using a standard curve defining a correlation between an amount of antibody binding to recombinant human TK1 (rhTK1) and a concentration of rhTK1;
(iv) contacting said antibody with a reference blood serum sample taken from said subject before completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment of said human subject;
(v) determining a reference amount of antibody binding to said STK1 protein in said reference blood serum sample;
(vi) correlating said reference amount of antibody to a reference concentration of STK1 protein in the reference blood serum sample using said standard curve;
(vii) generating decision support information comprising a higher or lower likelihood of a future cancer relapse in said subject within one to ten years after completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment, wherein (a) if the solid tumor cancer is breast cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.08 defines a higher likelihood of a future cancer relapse, and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.78 defines a lower likelihood of future cancer relapse, and (b) if the solid tumor cancer is gastric cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.98 defines a higher likelihood of a future cancer relapse and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.35 defines a lower likelihood of future cancer relapse; and
(viii) providing notice of the decision support information to a physician monitoring said subject for solid tumor cancer relapse.
2. A method of determining a likelihood of a future solid tumor cancer relapse in a human subject who has completed solid tumor cancer surgery, solid tumor cancer radiotherapy treatment and/or solid tumor cancer chemotherapy treatment and in whom a solid tumor cancer relapse has not been detected, wherein the solid tumor cancer is breast cancer or gastric cancer, the method comprising:
(i) contacting an antibody that binds specifically to a serum form of thymidine kinase 1 (STK1) protein with a blood serum sample taken from the subject within one to six months after completing the surgery, the radiotherapy treatment and/or the chemotherapy treatment, and before any breast cancer or gastric cancer solid tumor cancer relapse has been detected, wherein said subject had no detectable cancer tumor when the blood serum sample was taken;
(ii) determining an amount of antibody binding to the STK1 protein in the blood serum sample;
(iii) correlating said amount of antibody binding to the STK1 protein to a concentration of STK1 protein in the blood serum sample using a standard curve defining a correlation between an amount of antibody binding to recombinant human TK1 (rhTK1) and a concentration of rhTK1;
(iv) contacting said antibody with a reference blood serum sample taken from said subject before completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment of said human subject;
(v) determining a reference amount of antibody binding to said STK1 protein in said reference blood serum sample;
(vi) correlating said reference amount of antibody to a reference concentration of STK1 protein in the reference blood serum sample using said standard curve;
(vii) generating decision support information comprising a higher or lower likelihood of a future cancer relapse in said subject within one to ten years after completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment, wherein (a) if the solid tumor cancer is breast cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.08 defines a higher likelihood of a future cancer relapse, and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.78 defines a lower likelihood of future cancer relapse, and (b) if the solid tumor cancer is gastric cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.98 defines a higher likelihood of a future cancer relapse and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.35 defines a lower likelihood of future cancer relapse; and
(viii) providing notice of the decision support information to a physician monitoring said subject for solid tumor cancer relapse, wherein said antibody binds specifically to a C-terminal portion of said STK1 protein corresponding to a portion of a sequence from amino acid 179 to amino acid 234 in human thymidine kinase 1 EC 2.7.1.21 (SEQ ID NO: 3) in the International Union of Biochemistry classification system.
3. The method according to claim 1, wherein said antibody binds specifically to a peptide selected from SEQ ID NO: 1 and SEQ ID NO: 2.
4. The method according to claim 1, wherein determining said amount of antibody binding comprises determining said amount of antibody binding to said STK1 protein in said blood serum samples by an enhanced chemoluminescence (ECL) dot blot assay system comprising a Charge Coupled Device (CCD) camera.
5. The method according to claim 1, wherein the method further comprises selecting differential cancer treatment for the subject based on the decision support information.
 Notably, these methods recite steps of (i) contacting an antibody that binds specifically to a serum form of thymidine kinase 1 (STK1) protein with a blood serum sample taken from the subject within one to six months after completing the surgery, the radiotherapy treatment and/or the chemotherapy treatment, and before any breast cancer or gastric cancer solid tumor cancer relapse has been detected, wherein said subject had no detectable cancer tumor when the blood serum sample was taken;
(ii) determining an amount of antibody binding to the STK1 protein in the blood serum sample;
(iii) correlating said amount of antibody binding to the STK1 protein to a concentration of STK1 protein in the blood serum sample using a standard curve defining a correlation between an amount of antibody binding to recombinant human TK1 (rhTK1) and a concentration of rhTK1;
(iv) contacting said antibody with a reference blood serum sample taken from said subject before completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment of said human subject;
(v) determining a reference amount of antibody binding to said STK1 protein in said reference blood serum sample;
(vi) correlating said reference amount of antibody to a reference concentration of STK1 protein in the reference blood serum sample using said standard curve;
(vii) generating decision support information comprising a higher or lower likelihood of a future cancer relapse and
selecting differential cancer treatment for the subject based on the decision support information
and these claimed and patented methods are encompassed by the instant claims. 
Accordingly, the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent because one would be motivated to select adjuvant treatments as claimed when the initial treatment was found to not be effective, by an increasing serum TK1 level using an antibody that binds to the peptide of SEQ ID NO:1, in order to better treat the patient.



Conclusion
	No claims are allowed. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eriksson et al (WO 95/29192) teach a TK1 peptide 100% identical to SEQ ID NO:1 used to make antibodies that bind TK1 and that the antibodies can be used to determine the degree of proliferation of tumors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
July 27, 2022